Title: From Thomas Jefferson to George Jefferson, 8 March 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Mar. 8. 07.
                        
                        I have still to pay of the remains of mr Wayles’s debt to Farrell and Jones, according to agreement with mr
                            Kinnan their agent at Petersburg £ 108.15 Virginia currency with interest at 5. per cent from May 7. 1800. until paid. the
                            paiment being to be made at Petersburg, I inclose you a draught of the Treasurer of the US. on the Collector at Petersburg
                            for 500. D. and I must pray you out of this to pay mr Kinnan as abovementioned, & to recieve from him my last bond, and
                            send it to me at Monticello.
                        I shall send from hence 15. or 20. packages by the first vessel bound to Richmond which I will pray you to
                            forward by the first safe boats to Monticello, as they will contain stores for my use there. I am in hopes within a week
                            or 10. days that mr Randolph will be well enough to proceed to that place with me. he has been most dangerously ill; but
                            has been clear of fever now 24 hours and, we think, out of all danger if no accident happens. I shall leave this as soon
                            as he shall be strong enough to go with me. I expect my tobo. is arrived & arriving at Richmond to be inspected there.
                            I shall wish it converted into money as soon as possible, and shall thank you to say a word about prices in your next
                            letters. Accept my affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    